Case 1:18-cv-10225-MLW Document 338 Filed 08/07/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,

individually and on behalf of all

)
)
)
others similarly situated, )
)
Petitioners-Plaintiffs, )
)
Vv. ) C.A. No. 18-10225-MLW

)
KEVIN McALEENAN, ET AL., )
)
)

Respondents-Defendants.

ORDER
WOLF, D.d. . August 7, 2019

For the reasons stated in court on August 2, 2019, and in the
lobby conference that followed it, it is hereby ORDERED that:

1. Petitioners shall, By August 6, 2019, file a memorandum
that either states that they do not continue to object to the
unsealing of the unredacted version of the Declaration of Class
Member Regarding Motion for Order to Show Cause (Docket No. 327)
(the "August 2 Declaration") or explains why the redactions are
justified.

2. The parties shall, by August 8, 2019, confer and report
regarding any agreement they have reached concerning: (a) changes
the Boston office of Immigration and Customs Enforcement ("ICE-

Boston") will make to the Notice to Alien of File Custody Review
Case 1:18-cv-10225-MLW Document 338 Filed 08/07/19 Page 2 of 3

provided to individuals in custody and related issues; (b) the
result of ICE-Boston's custody review of the individual who is the
subject of the August 2 Declaration, based ICE-Boston's review of
the information filed by that individual's spouse in connection
with the custody review; and (c) what, if anything, ICE-Boston
intends to do concerning the individuals in custody identified in
respondents' July 12, 2019 detention report (Docket No. 315-1). If
the parties have not reached an agreement concerning issue (c),
they shall propose dates by which petitioners shall file a
memorandum supplementing their Motion to Show Cause and replying
to defendants' response to that motion, and by which respondents
shall file a sur-reply.

3. The parties' Joint Motion for Protective Order (Docket
No. 316) is ALLOWED with the following modifications. The court
may modify the Protective Order sua sponte after giving the parties
notice and an opportunity to be heard. With any motion to seal, a
party shall file under seal the document sought to be sealed and
a redacted version of it for the public record. The Protective
Order shall govern only pre-trial proceedings.

4. Respondents' Unopposed Request to Extend Deadline for
Production of Discovery to August 14, 2019 (Docket No. 320) is

ALLOWED.
Case 1:18-cv-10225-MLW Document 338 Filed 08/07/19 Page 3 of 3

5. A Federal Rule of Civil Procedure 16(b) conference shall
be held on August 27, 2019, at 2:00 p.m. The parties shall confer
and, by August 20, 2019, file a joint statement in which they (a)
identify their remaining discovery disputes and explain their
respective positions concerning each; (b) propose a schedule for
this case addressing the issues in the attached blank Scheduling
Order; and (c) indicate whether they have reached an agreement
regarding when ICE-Boston will provide a custody review notice to
detained individuals and the number of days after detention that
ICE-Boston will conduct a custody review, for both class members
within and outside the removal period, or if the parties propose
to litigate that issue further. See Aug. 2, 2019 Tr. (Docket No.

330) at 80-81; Jimenez v. Cronen, 317 F. Supp. 3d 626, 652-53 (D.

 

Mass. 2018).

Ck nore Wad

UNITED STATES DISTRICT JUDGE
